Exhibit 10.17

 

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of July 6, 2015

 

 

 

MARQUIS AFFILIATED HOLDINGS LLC,

MARQUIS INDUSTRIES, INC.,

A-O INDUSTRIES, LLC,

ASTRO CARPET MILLS, LLC,

CONSTELLATION INDUSTRIES, LLC,

and

S F COMMERCIAL PROPERTIES, LLC,

 

as Borrowers

 

 

 

ISAAC CAPITAL FUND I, LLC,

 

as Lender

 

 

 

 

 

 

 

 

 

 

 



   

 

 

TABLE OF CONTENTS

 

 



    Page  Section 1.   DEFINITIONS; RULES OF CONSTRUCTION   1 
1.1.   Definitions   2  1.2.   Accounting Terms   16  1.3.   Uniform Commercial
Code   17  1.4.   Certain Matters of Construction   17  Section 2.   Loan   17 
2.1.   Loan   17  Section 3.   INTEREST AND reimbursement obligations   17 
3.1.   Interest   17  3.2.   Reimbursement Obligations   18  3.3.   Maximum
Interest   18  Section 4.   LOAN ADMINISTRATION   18  4.1.   Borrower Agent 
 18  4.2.   One Obligation   18  4.3.   Effect of Termination   18  Section
5.   PAYMENTS   19  5.1.   General Payment Provisions   19  5.2.   Repayment of
Loan   19  5.3.   Payment of Other Obligations   19  5.4.   Marshaling; Payments
Set Aside   19  5.5.   Account Stated   20  5.6.   Taxes   20  5.7.   Nature and
Extent of Each Borrower's Liability   21  Section 6.   CONDITIONS PRECEDENT 
 23  6.1.   Conditions Precedent to the Initial Advance   23  6.2.   Conditions
Precedent to Subsequent Advance   25  Section 7.   COLLATERAL   25  7.1.   Grant
of Security Interest   25  7.2.   Lien on Deposit Accounts; Cash Collateral 
 26  7.3.   Real Estate Collateral   26  7.4.   Other Collateral   27 
7.5.   Limitations   27  7.6.   Further Assurances; Extent of Liens   27 
7.7.   Foreign Subsidiary Stock   27  Section 8.   COLLATERAL ADMINISTRATION 
 27  8.1.   General Provisions   27  8.2.   Power of Attorney   28  Section
9.   REPRESENTATIONS AND WARRANTIES   29  9.1.   General Representations and
Warranties   29  9.2.   Complete Disclosure   33  Section 10.   COVENANTS AND
CONTINUING AGREEMENTS   33  10.1.   Affirmative Covenants   33  10.2.   Negative
Covenants   36  10.3.   Financial Covenants   40 

 

 

 



 i 

 

 

Section 11.   EVENTS OF DEFAULT; REMEDIES ON DEFAULT   40  11.1.   Events of
Default   40  11.2.   Remedies upon Default   41  11.3.   License   42 
11.4.   Setoff   42  11.5.   Remedies Cumulative; No Waiver   42  Section
12.   MISCELLANEOUS   42  12.1.   Amendments and Waivers   42 
12.2.   Indemnity   43  12.3.   Notices and Communications   43 
12.4.   Performance of Borrowers' Obligations   43  12.5.   Credit Inquiries 
 44  12.6.   Severability   44  12.7.   Cumulative Effect; Conflict of Terms 
 44  12.8.   Counterparts   44  12.9.   Entire Agreement   44  12.10.   No
Control; No Advisory or Fiduciary Responsibility   44  12.11.   Confidentiality 
 44  12.12.   GOVERNING LAW   45  12.13.   Consent to Forum   45 
12.14.   Waivers by Borrowers   46  12.15.   NO ORAL AGREEMENT   46 

 

 

LIST OF SCHEDULES

 



Schedule 8.1.1 Business Locations Schedule 9.1.4 Names and Capital Structure
Schedule 9.1.9 Brokers Schedule 9.1.10 Patents, Trademarks, Copyrights and
Licenses Schedule 9.1.13 Environmental Matters Schedule 9.1.14 Restrictive
Agreements Schedule 9.1.15 Litigation Schedule 9.1.17 Pension Plans Schedule
9.1.119 Labor Relations Schedule 10.2.2 Existing Liens Schedule 10.2.17 Existing
Affiliate Transactions



 

LIST OF EXHIBITS

 

 

Exhibit AHistorical EBITDA / Fixed Charge Coverage Ratio Calculations

 

 

 

 

 

 

 

 

 



 ii 

 

 

PURSUANT TO THE DEBT AND LIEN SUBORDINATION AGREEMENT (AS DEFINED BELOW), THIS
LOAN AND SECURITY AGREEMENT, THE SUBORDINATED PROMISSORY NOTE ISSUED PURSUANT TO
THIS LOAN AND SECURITY AGREEMENT AND THE PAYMENT OF ALL AMOUNTS HEREUNDER AND
THEREUNDER ARE EXPRESSLY SUBORDINATED TO THE PAYMENT OF THE SENIOR DEBT (AS
DEFINED BELOW) ON THE TERMS AND CONDITIONS SET FORTH IN THE DEBT AND LIEN
SUBORDINATION AGREEMENT.

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is dated as of July 6, 2015, among MARQUIS
AFFILIATED HOLDINGS LLC, a Delaware limited liability company ("Holdings"),
MARQUIS INDUSTRIES, INC., a Georgia corporation ("Marquis"), A-O INDUSTRIES,
LLC, a Georgia limited liability company ("A-O"), ASTRO CARPET MILLS, LLC, a
Georgia limited liability company ("Astro"), CONSTELLATION INDUSTRIES, LLC, a
Georgia limited liability company ("Constellation"), and S F COMMERCIAL
PROPERTIES, LLC, a Georgia limited liability company ("SF Commercial"; and
together with Holdings, Marquis, A-O, Astro and Constellation, collectively,
"Borrowers" and each individually, a "Borrower"), and ISAAC CAPITAL FUND I, LLC,
a Georgia limited liability company ("Lender").

 

R E C I T A L S:

 

On the date of this Agreement, Holdings acquired all of the capital stock of
Marquis (the "Marquis Acquisition") pursuant to that certain Purchase Agreement,
dated July 6, 2015, by and among Live Ventures Inc., a Nevada corporation ("Live
Ventures"), Marquis, all of its stockholders, Timothy A. Bailey, a Georgia
resident, ("Bailey"), Larry Heckman, a Georgia resident ("Heckman"), David
Stokes, a Georgia resident ("Stokes"), and Mark Rowland, a Georgia resident
("Rowland", with Bailey, Heckman, Stokes, and Rowland, individually and
interchangeably, a "Seller", and, in the aggregate, the "Sellers"), and Holdings
(such agreement, as amended, restated, supplemented or otherwise modified from
time to time, the "Marquis SPA" and, together with each other material
agreement, instrument, certificates, schedule, exhibit, annex and rider executed
in connection therewith or contemplated thereby, collectively, the "Marquis SPA
Documents").

 

The Marquis Acquisition was funded solely with proceeds from (a) the Loan (as
defined below), (b) a portion of the Senior Debt (as defined below) pursuant to
the Senior Loan Agreement (as defined below), together with all of the
documents, agreements, instruments, certificates, schedules, exhibits, annexes
and riders executed in connection therewith or contemplated thereby, in each
case as amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms of the Debt and Lien Subordination Agreement (as
defined below) (collectively, the "Senior Debt Documents") and (c) an equity
contribution from, among others, Live, Bailey, Heckman, Stokes, and Rowland, in
an aggregate amount not less than $6,000,000.00 (the "Equity Contribution" and,
all of the documents, agreements, instruments, certificates, schedules,
exhibits, annexes and riders executed in connection therewith or contemplated
thereby, collectively, the "Equity Contribution Documents").

 

Borrowers have requested that Lender provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lender is willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

Section 1.       DEFINITIONS; RULES OF CONSTRUCTION

 

 

 



 1 

 

 

1.1.           Definitions. As used herein, the following terms have the
meanings set forth below:

 

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

 

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

 

Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person; (b)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

 

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have correlative meanings.

 

Allocable Amount: as defined in Section 5.7.3.

 

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

 

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

 

Availability: as defined in the Senior Loan Agreement.

 

Bank Product Debt: as defined in the Senior Loan Agreement.

 

Bankruptcy Code: Title 11 of the United States Code.

 

Board of Governors: the Board of Governors of the Federal Reserve System.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

 

Borrower Agent: as defined in Section 4.1.

 

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and Georgia.

 

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

 

 

 



 2 

 

 

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Lender to Cash Collateralize any Obligations.

 

Cash Collateralize: the delivery of cash to Lender, as security for the payment
of Obligations, in an amount equal to, with respect to any inchoate, contingent
or other Obligations (but excluding unasserted inchoate or contingent
indemnification obligations), Lender's good faith estimate of the amount due or
to become due, including fees, expenses and indemnification hereunder. "Cash
Collateralization" has a correlative meaning.

 

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers' acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank (including Lender) organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody's at the time of acquisition, and
(unless issued by Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank meeting
the qualifications specified in clause (b); (d) commercial paper issued by
Lender or rated A-1 (or better) by S&P or P-1 (or better) by Moody's, and
maturing within nine months of the date of acquisition; and (e) shares of any
money market fund that has substantially all of its assets invested continuously
in the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody's or S&P.

 

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change of Control: (a) Jon Isaac ceases to (i) own and control, beneficially and
of record, directly or indirectly, at least 25% of the Equity Interests of Live
(or Live Ventures after the Live Restructuring Transaction), and (ii) be the
Chief Executive Officer of Live (or Live Ventures after the Live Restructuring
Transaction) or the Chairman of the Board of Directors of Live (or Live Ventures
after the Live Restructuring Transaction); (b) Live (or Live Ventures after the
Live Restructuring Transaction) ceases to own and control, beneficially and of
record, directly or indirectly, at least 80% of Holdings; (c) Holdings ceases to
own and control, beneficially and of record, at least 100% of the Equity
Interests of Marquis; (d) Marquis ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all other Borrowers
(other than Holdings) except as a result of a transaction specifically permitted
by this Agreement; (e) a change in the majority of directors of Holdings during
any 24 month period, unless approved by the majority of directors serving at the
beginning of such period; or (f) the sale or transfer of all or substantially
all assets of a Borrower, except to another Borrower.

 

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys' fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations) incurred by any
Indemnitee or asserted against any Indemnitee by any Obligor or other Person, in
any way relating to (a) the Loan, Loan Documents, or the use thereof or
transactions relating thereto, (b) any action taken or omitted to be taken by
any Indemnitee in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or Applicable Law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

 

 

 



 3 

 

 

Closing Date: as defined in Section 6.1.

 

Code: the Internal Revenue Code of 1986.

 

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

 

Compliance Certificate: a certificate, in form reasonably satisfactory to Lender
and substance satisfactory to Lender, by which Borrowers certify compliance with
Section 10.3 and certain other matters set forth therein.

 

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation ("primary obligations") of another obligor
("primary obligor") in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

Copyright Security Agreement: that certain Copyright Security Agreement dated as
of the Closing Date by and among Borrowers and Lender.

 

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

 

Debt and Lien Subordination Agreement: the Debt and Lien Subordination Agreement
of even date herewith, between Senior Lender and Lender, relating to the Senior
Debt.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% plus the interest rate otherwise applicable
thereto.

 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

 

 

 



 4 

 

 

Dollars: lawful money of the United States.

 

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, transaction costs associated with
the Transactions not to exceed $1,000,000, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, and any extraordinary
gains, losses on impairment of long-lived assets and goodwill, unrealized gains
and losses resulting in changes from fair values of derivatives and financial
instruments (including changes in fair value of contingent consideration related
to business combinations), directly related charges related to the consummation
of business combinations, non-cash severance and restructuring charges, gains
arising from the write-up of assets, extraordinary gains and losses (including
losses and gains from extinguishment of debt) and non-recurring expenses and
income which do not represent cash items in such period (in each case, to the
extent included in determining net income). For purposes of this Agreement,
EBITDA and its components for the 12 months prior to the Closing Date is as
shown on Exhibit A.

 

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, credit bid,
action in an Obligor's Insolvency Proceeding or otherwise).

 

Environmental Agreement: an agreement of an Obligor to indemnify Lender from
liability under Environmental Laws with respect to Real Estate subject to a
Mortgage.

 

Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.

 

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

 

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

 

Equity Contribution: shall have the meaning ascribed to it in the recitals
hereto.

 

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

 

Equity Interest Pledge Agreement: that certain Pledge Agreement dated as of the
Closing Date by and among Holdings, Marquis and Lender.

ERISA: the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the determination that any Pension Plan or Multiemployer Plan is considered an
at risk plan or a plan in critical or endangered status under the Code, ERISA or
the Pension Protection Act of 2006; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate.

 

 

 



 5 

 

 

Event of Default: as defined in Section 11.

 

Excluded Assets:

 

(a) any rights of an Obligor in any contract, license, right or other agreement
if under the terms thereof, or any Applicable Law with respect thereto, the
valid grant of a security interest therein to Lender is prohibited and such
prohibition has not been waived or the consent of the other party to such
contract or license has not been obtained or, under Applicable Law, such
prohibition cannot be waived; provided however that (i) the "Excluded Assets"
shall not be interpreted (A) to apply to any contract, license, right or other
agreement to the extent the applicable prohibition is ineffective or
unenforceable under the UCC (including Sections 9-406 through 9-409 or any other
Applicable Law), or (B) so as to limit, impair or otherwise affect Lender's
unconditional continuing security interest in and Lien upon any rights or
interests of such Obligor in or to moneys due or to become due under any such
contract, license, right or other agreement (including any Accounts) and (ii)
notwithstanding the foregoing, Lender's security interest in any such contract,
license, right or other agreement shall attach immediately (and thus become
Collateral hereunder) at such time as the condition causing such prohibition or
default is remedied or removed, and

 

(b) any intent-to-use trademark application to the extent that, and solely
during the period in which, the grant of a security interest therein to Lender
would impair the validity or enforceability of such intent-to-use trademark
application or the trademark that is the subject of such application under
federal law;

 

provided that "Excluded Assets" shall not include any right to receive proceeds
from the sale or other disposition of any Excluded Asset or any proceeds,
products, substitutions or replacements of Excluded Assets.

 

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor's guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an "eligible
contract participant" as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

 

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient's net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of Lender, its lending office located in, the
jurisdiction imposing such Tax, or (ii) constituting Other Connection Taxes; and
(b) U.S. federal withholding Taxes imposed pursuant to FATCA.

 

Extraordinary Expenses: all costs, expenses or advances that Lender may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Lender, any Obligor, any representative of creditors of
an Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Lender's Liens with
respect to any Collateral), Loan Documents, or Obligations, including any lender
liability or other Claims; (c) the exercise of any rights or remedies of Lender
in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; and (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers' and auctioneers' fees and
commissions, accountants' fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

 

 

 



 6 

 

 

Factor: The CIT Group/Commercial Services, Inc., Branch Banking and Trust
Company or any other factor reasonably acceptable to, and agreed to in writing
by, Lender, and "Factors" means all of such entities collectively.

 

Factored Account: shall mean an account of a Borrower which is factored by a
Factor under a Factoring Agreement.

 

Factoring Agreement: a factoring agreement by and between a Factor and a
Borrower, in form and substance reasonably acceptable to Lender, with respect to
the factoring of Accounts arising from sales by such Borrower to Account Debtors
located in the United States of America, and "Factoring Agreements" means all
such agreements collectively.

 

Factor Intercreditor Agreement: as defined in the Senior Loan Agreement.

 

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

 

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

 

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on September 30 of each year.

 

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent 12 months, of (a) EBITDA minus
Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans), to (b) Fixed Charges. For purposes of this Agreement, Fixed
Charge Coverage Ratio and its components for the 12 months prior to the Closing
Date is as shown on Exhibit A.

 

Fixed Charges: the sum of interest expense (other than payment-in-kind) and
principal payments made on Borrowed Money, income taxes paid in cash and
Distributions made (excluding Upstream Payments).

 

FLSA: the Fair Labor Standards Act of 1938.

 

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

 

Foreign Subsidiary: a Subsidiary that is a "controlled foreign corporation"
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

 

 

 



 7 

 

 

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); (b)
if such Obligations are inchoate or contingent in nature, Cash Collateralization
thereof (or delivery of a standby letter of credit acceptable to Lender in its
discretion, in the amount of required Cash Collateral); and (c) a release of any
Claims of Obligors against Lender arising on or before the payment date.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority: any federal, state, county, municipal, foreign or other
governmental agency, authority, body, commission, court, instrumentality,
political subdivision, central bank, or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions for any governmental, judicial, investigative, regulatory or
self-regulatory authority (including any supra-national bodies such as the
European Union or European Central Bank).

 

Guarantor Payment: as defined in Section 5.7.3.

 

Guarantors: each Person that guarantees payment or performance of Obligations.

 

Guaranty: each guaranty agreement executed by a Guarantor in favor of Lender.

 

Hedging Agreement: any "swap agreement" as defined in Section 101(53B)(A) of the
Bankruptcy Code.

 

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

Indemnitees: Lender and its managers, members, officers, directors, employees,
Affiliates, agents and attorneys.

 

Initial Advance: as defined in Section 2.1.

 

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
applicable insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.

 

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower's or Subsidiary's ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person's Intellectual Property.

 

 

 



 8 

 

 

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower's business
(but excluding Equipment).

 

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person; provided, that, Capital Expenditures shall not in
and of themselves constitute "Investments".

 

IRS: the United States Internal Revenue Service.

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property (other than off-the-shelf software) in connection with any
manufacture, marketing, distribution or disposition of Collateral, any use of
Property or any other conduct of its business.

 

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

Lien: a Person's interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.

 

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Lender, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Lender to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Lender, and agrees to deliver the Collateral to Lender upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Lender's Lien, waives or subordinates any Lien it may have on the Collateral,
and agrees to deliver the Collateral to Lender upon request; and (d) for any
Collateral subject to a Licensor's Intellectual Property rights, the Licensor
grants to Lender the right, vis-à-vis such Licensor, to enforce Lender's Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

 

Live: LiveDeal, Inc., a Nevada corporation.

 

Live Restructuring Transaction: a transaction anticipated to be consummated
after the Closing Date pursuant to which Live becomes a wholly-owned subsidiary
of Live Ventures, Live ceases to be publicly traded and Live Ventures becomes
publicly traded.

 

Loan: a term loan in the original principal amount of up to $7,000,000.

 

Loan Documents: this Agreement, the Note, Other Agreements and Security
Documents.

 

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

 

Margin Stock: as defined in Regulation U of the Board of Governors.

 

Marquis Acquisition: shall have the meaning ascribed to it in the recitals
hereto.

 

Marquis SPA: shall have the meaning ascribed to it in the recitals hereto.

 

 

 



 9 

 

 

Marquis SPA Documents: shall have the meaning ascribed to it in the recitals
hereto.

 

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of Obligors, taken
as a whole, on the value of any material Collateral, on the enforceability of
any Loan Documents, or on the validity or priority of Lender's Liens on any
Collateral; (b) impairs the ability of an Obligor to perform its obligations
under the Loan Documents, including repayment of any Obligations; or (c)
otherwise impairs the ability of Lender to enforce or collect any Obligations or
to realize upon any material Collateral.

 

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Senior Debt, or to Debt in an aggregate amount of
$1,250,000 or more.

 

Maturity Date: January 6, 2021.

 

Moody's: Moody's Investors Service, Inc., and its successors.

 

Mortgage: a mortgage or deed of trust in which an Obligor grants a Lien on its
Real Estate to Lender, as security for its Obligations.

 

Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of bona fide direct costs incurred
in connection therewith, including (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions and fees of accountants, investment bankers and consultants;
(b) amounts applied to repayment of Debt (including Senior Debt) secured by a
Permitted Lien senior to Lender's Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

 

Note: as defined in Section 2.1.

 

Obligations: all (a) principal of the Loan, (b) interest, expenses, fees,
indemnification obligations, Extraordinary Expenses and other amounts payable by
Obligors under Loan Documents, and (c) other Debts, obligations and liabilities
of any kind owing by any Obligor to Lender, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed in any
Insolvency Proceeding, whether arising from an extension of credit, issuance of
a letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several; provided, that Obligations of an
Obligor shall not include its Excluded Swap Obligations.

 

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Lender on its assets to
secure any Obligations.

 

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

 

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

 

 

 



 10 

 

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

 

OSHA: the Occupational Safety and Hazard Act of 1970.

 

Other Agreement: the Debt and Lien Subordination Agreement and each Lien Waiver,
Real Estate Related Document, Compliance Certificate, financial statement or
report delivered hereunder, or any other document, instrument or agreement
(other than this Agreement or a Security Document) now or hereafter delivered by
an Obligor or other Person to Lender in connection with any transactions
relating hereto.

 

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

 

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

 

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

 

Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, is located or organized within the United States,
and had positive unadjusted EBITDA for the 12 month period most recently ended;
(d) no Debt or Liens are incurred, assumed or result from the Acquisition,
except Debt permitted under Section 10.2.1(g) or (i); (e) Lender has received
the financial statements required under Section 10.1.2(a)(ii); (f) the total
consideration (including deferred payment obligations and Debt assumed or
incurred), when aggregated with the total consideration for all other
Acquisitions made during the preceding 12 months, is less than $6,250,000; (g)
Availability on each day during the 90 day period immediately preceding such
Acquisition calculated on a pro forma basis assuming such Acquisition occurred
on the first day of such period shall be greater than or equal to $3,200,000;
(h) Availability, on the date of such Acquisition, immediately after giving pro
forma effect to the consummation of such Acquisition shall be greater than or
equal to $3,200,000; (i) Lender has received evidence that after giving effect
to the consummation of such Acquisition, Borrowers shall maintain a Fixed Charge
Coverage Ratio of at least 1.0 to 1.0 on a pro forma basis, measured as of the
most recently ended month for which Obligors have delivered the financial
statements required under Section 10.1.2(a) or (b), as the case may be, for the
twelve month period then ended; (j) at the time of any such proposed
Acquisition, the outstanding balance of the Term Loan is less than or equal to
$5,625,000; and (k) Borrowers deliver to Lender, at least 10 Business Days prior
to the Acquisition, copies of all material agreements relating thereto and a
certificate, in form and substance satisfactory to Lender, stating that the
Acquisition is a "Permitted Acquisition" and demonstrating compliance with the
foregoing requirements.

 

 

 



 11 

 

 

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Lender, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $625,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable or replaced in
the Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, where such
termination could not reasonably be expected to have a Material Adverse Effect
and does not result from an Obligor's default; (e) sales of Factored Accounts to
a Factor pursuant to a Factoring Agreement; (f) a discount or other compromise
for less than face value of notes or Accounts in the Ordinary Course of
Business; (g) a sale or disposition to a Borrower to the extent permitted
herein; (h) transfers of Property subject to condemnation or casualty events;
(i) as long as no Default or Event of Default is continuing or would result
therefrom, any other disposition of Property other than Accounts or Inventory
for fair market value so long as (i) at least 60% of the consideration received
for such sale shall be cash and (ii) the Value of the Property so disposed shall
not exceed $1,250,000 per Fiscal Year; or (j) approved in writing by Lender.

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to workers'
compensation claims, self-insurance obligations, surety, appeal or performance
bonds, or other similar obligations; (e) arising from customary indemnification
obligations in favor of purchasers in connection with dispositions of Equipment
permitted hereunder; (f) arising under the Loan Documents; or (g) in an
aggregate amount of $625,000 or less at any time.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Non-Tax Distributions: Distributions by Holdings to holders of its
Equity Interests so long as the following conditions are satisfied: (a) no
Default or Event of Default has occurred or would result from such Distribution,
(b) Lender has received the financial statements required under Section
10.1.2(a)(ii), (c) Lender has received evidence that after giving effect to the
consummation of such Distribution, Borrowers shall maintain a Fixed Charge
Coverage Ratio of at least 1.0 to 1.0 on a pro forma basis, measured as of the
most recently ended month for which Obligors have delivered the financial
statements required under Section 10.1.2(a) or (b), as the case may be, for the
twelve month period then ended, (d) Availability on each day during the 90 day
period immediately preceding such Distribution calculated on a pro forma basis
assuming such Distribution occurred on the first day of such period shall be
greater than or equal to $3,200,000, (e) Availability, on the date of such
Distribution, immediately after giving pro forma effect to the consummation of
such Distribution shall be greater than or equal to $3,200,000 and (f) at the
time of any such proposed Distribution, the outstanding balance of the Loan is
less than or equal to $5,625,000.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $6,250,000 at any time.

 

Permitted Tax Distributions: for so long as Holdings is taxed as a partnership
for federal income tax purposes in accordance with the Code, a cash Distribution
by Holdings to holders of its Equity Interests no more frequently than once each
Fiscal Quarter (each a "Tax Distribution") based upon the consolidated taxable
income of Borrowers under Section 703(c) of the Code in an amount that is not in
excess of the amount necessary to pay federal, state and local income taxes
(including quarterly estimated tax payments) solely attributable to the holders’
distributive shares of the consolidated taxable income of Borrowers determined
assuming each holder is subject to taxation at a rate that is equal to the
highest federal, state and local income tax rate payable by any holder of Equity
Interests in Borrowers for the applicable tax year. If any Tax Distribution is
made as set forth in Section 10.2.4, Borrowers shall deliver to Lender, as soon
as practicable following the last day of the taxable year of Borrowers for which
any such Tax Distribution is made, a true and correct copy of each Schedule K-1
delivered by Borrowers to the holders of its Equity Interests for such taxable
year.

 

 

 



 12 

 

 

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

 

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor's
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Lender; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets (including equipment and vehicles); (b) Debt
(other than the Obligations) incurred within 10 days before or after acquisition
of any fixed assets (including equipment and vehicles), for the purpose of
financing any of the purchase price thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

 

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an "eligible contract participant" under the Commodity Exchange Act
and can cause another Person to qualify as an "eligible contract participant"
under Section 1a(18)(A)(v)(II) of such act.

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Recipient: Lender or any other recipient of a payment to be made by an Obligor
under a Loan Document or on account of an Obligation.

 

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, and a weighted average life no less than the Debt being extended,
renewed or refinanced and an interest rate at a rate that does not exceed a rate
that is 4.00% higher than the interest rate of the Debt being extended, renewed
or refinanced; (c) if such Refinancing Debt is in relation to Subordinated Debt,
(i) such Refinancing Debt satisfies all of the requirements under this Agreement
to constitute Subordinated Debt, (ii) the subordination agreement with respect
thereto is not materially less favorable to Lender than the subordination
agreement with respect to the Subordinated Debt being extended, renewed or
refinanced, and (iii) it is subordinated to the Obligations at least to the same
extent as the Debt being extended, renewed or refinanced; (d) the
representations, covenants and defaults applicable to it taken as a whole are
not materially less favorable to Borrowers than those applicable to the Debt
being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.

 

 

 



 13 

 

 

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (c) or (e).

 

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Lender
and received by Lender for review at least 5 days prior to the effective date of
the Mortgage: (a) a mortgagee title policy (or binder therefor) covering
Lender's interest under the Mortgage and all endorsements thereto and
affirmative coverages thereunder required by Lender, by an insurer reasonably
acceptable to Lender, which must be fully paid on such effective date; (b) such
assignments of leases, estoppel letters, attornment agreements, consents,
waivers and releases as Lender may require with respect to other Persons having
an interest in the Real Estate; (c) a current, as-built survey of the Real
Estate, containing a metes-and-bounds property description and certified by a
licensed surveyor acceptable to Lender or, if acceptable to title insurer to
remove the general survey exception from and to provide the endorsements to and
affirmative coverages under the mortgagee title policy described in clause (a)
above, a non-current, as-built survey of the Real Estate and a "no change
affidavit" from the applicable Borrower; (d) a life-of-loan flood hazard
determination and, if the Real Estate is located in a special flood hazard area,
an acknowledged notice to borrower and flood insurance by an insurer reasonably
acceptable to Lender; (e) a current appraisal of the Real Estate, prepared by an
appraiser, and in form and substance reasonably satisfactory to Lender; (f) an
environmental assessment, prepared by environmental engineers acceptable to
Lender, and such other reports, certificates, studies or data as Lender may
reasonably require; and (g) an Environmental Agreement and such other documents,
instruments or agreements as Lender may reasonably require with respect to any
environmental risks regarding the Real Estate.

 

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

 

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to Lender's Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to Lender; (c) loans
and advances permitted under Section 10.2.7; (d) Permitted Acquisitions; and (e)
any Investment (other than a loan or advance, which is addressed in clause (c)
of this definition) so long as (i) no Default or Event of Default has occurred
or would result from such Investment, (b) Lender has received the financial
statements required under Section 10.1.2(a)(ii), (c) Lender has received
evidence that after giving effect to the consummation of such Investment,
Borrowers shall maintain a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 on
a pro forma basis, measured as of the most recently ended month for which
Obligors have delivered the financial statements required under Section
10.1.2(a) or (b), as the case may be, for the twelve month period then ended,
(d) Availability on each day during the 90 day period immediately preceding such
Investment calculated on a pro forma basis assuming such Investment occurred on
the first day of such period shall be greater than or equal to $3,200,000, (e)
Availability, on the date of such Investment, immediately after giving pro forma
effect to the consummation of such Investment shall be greater than or equal to
$3,200,000 and (f) at the time of any such proposed Investment, the outstanding
balance of the Loan is less than or equal to $5,625,000.

 

 

 



 14 

 

 

Restrictive Agreement: an agreement (other than a Loan Document, a Senior Debt
Document or a document relating to Subordinated Debt) that conditions or
restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

Revolver Loans: as defined in the Senior Loan Agreement.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 

S&P: Standard & Poor's Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

Security Documents: the Equity Interest Pledge Agreement, Guaranties, Mortgages,
Trademark Security Agreement, Copyright Security Agreement and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.

 

Senior Debt: as defined in the Debt and Lien Subordination Agreement.

 

Senior Debt Documents: shall have the meaning ascribed to it in the recitals
hereto.

 

Senior Lender: Bank of America, N.A., a national banking association.

 

Senior Loan Agreement: that certain Loan and Security Agreement dated as of the
date hereof by and among Senior Lender and Borrowers.

 

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

 

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value (as defined below) is greater than the amount required to pay all of its
debts (including contingent, subordinated, unmatured and unliquidated
liabilities); (b) owns Property whose present fair salable value is greater than
the probable total liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) of such Person as they become absolute and
matured; (c) is able to pay all of its debts as they mature; (d) has capital
that is not unreasonably small for its business and is sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage; (e) is not "insolvent" within the meaning of Section 101(32) of
the Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates. "Fair salable value" means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase.

 

Specified Obligor: an Obligor that is not then an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 5.7.3).

 

 

 



 15 

 

 

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
reasonably satisfactory to Lender.

 

Subsequent Advance: as defined in Section 2.1.

 

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
50% of the voting securities or Equity Interests).

 

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a "swap" within the meaning of Section 1a(47) of the
Commodity Exchange Act.

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

Term Loan: as defined in the Senior Loan Agreement.

 

Trademark Security Agreement: that certain Trademark Security Agreement dated as
of the Closing Date by and between Marquis and Lender.

 

Transactions: collectively, the transactions contemplated in connection with the
consummation of the Loan made under this Agreement on the Closing Date, the
consummation of the transactions contemplated by the Senior Debt Documents and
the Equity Contribution and the consummation of the Marquis Acquisition.

 

UCC: the Uniform Commercial Code as in effect in the State of Georgia or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

Unfunded Pension Liability: the excess of a Pension Plan's benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.

 

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.

 

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

 

1.2.           Accounting Terms. Under the Loan Documents (except as otherwise
specified therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Lender before the Closing Date
and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if Borrowers'
certified public accountants concur in such change, the change is disclosed to
Lender, and all relevant provisions of the Loan Documents are amended in a
manner satisfactory to Lender to take into account the effects of the change.

 

1.3.           Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of Georgia from time
to time: "Chattel Paper," "Commercial Tort Claim," "Deposit Account,"
"Document," "Equipment," "General Intangibles," "Goods," "Instrument,"
"Investment Property," "Letter-of-Credit Right" and "Supporting Obligation."

 

 

 



 16 

 

 

1.4.           Certain Matters of Construction. The terms "herein," "hereof,"
"hereunder" and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, "from" means "from and including,"
and "to" and "until" each mean "to but excluding." The terms "including" and
"include" shall mean "including, without limitation" and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
mean, unless the context otherwise requires, a section of this Agreement; (d)
any exhibits or schedules mean, unless the context otherwise requires, exhibits
and schedules attached hereto, which are hereby incorporated by reference; (e)
any Person include successors and assigns; (f) time of day mean time of day at
Lender's notice address under Section 12.3.1; or (g) except where otherwise
qualified herein, discretion of Lender mean its sole and absolute discretion.
All references to Value, Loan, Obligations and other amounts herein shall be
denominated in Dollars, unless expressly provided otherwise, and all
determinations (including calculations of financial covenants) made from time to
time under the Loan Documents shall be made in light of the circumstances
existing at such time. Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Lender under any Loan
Documents. No provision of any Loan Documents shall be construed against any
party by reason of such party having, or being deemed to have, drafted the
provision. Reference to a Borrower's "knowledge" or similar concept means actual
knowledge of a Senior Officer, or knowledge that a Senior Officer would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter.

 

Section 2.       Loan

 

2.1.           Loan. Subject to the terms and conditions contained herein,
Lender shall make an initial advance of $6,185,162 of the Loan (the "Initial
Advance") to Borrowers by wire transfer in immediately available funds on the
Closing Date. Subsequent advances of the Loan in an aggregate amount of up to
$814,838 shall be available to Borrowers after the date hereof ("Subsequent
Advances") on the terms and conditions contained in Section 6.2. The Loan shall
be evidenced by one (1) Secured Promissory Note in the original principal amount
of $7,000,000 dated the Closing Date, executed by Borrowers in favor of Lender
(the "Note"). The Loan (including the Initial Advance and any Subsequent
Advances) shall be payable in accordance with the terms of the Note and this
Agreement.

 

Section 3.       INTEREST AND reimbursement obligations

 

3.1.           Interest. The Loan shall bear interest as set forth in the Note.
Any other Obligations shall bear interest at the highest applicable rate then
accruing on the outstanding balance of the Loan.

 

3.2.           Reimbursement Obligations. Borrowers shall pay all Extraordinary
Expenses promptly upon request. Borrowers shall also reimburse Lender for all
reasonable and documented legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of Lender's Liens on any Collateral, to maintain
any insurance required hereunder or to verify Collateral; and (c) subject to the
limits of Section 10.1.1(b), each inspection, audit or appraisal with respect to
any Obligor or Collateral, whether prepared by Lender's personnel or a third
party. All legal, accounting and consulting fees shall be charged to Borrowers
by Lender's professionals at their full hourly rates, regardless of any
alternative fee arrangements that Lender or any of its Affiliates may have with
such professionals that otherwise might apply to this or any other transaction.
Borrowers acknowledge that counsel may provide Lender with a benefit (such as a
discount, credit or accommodation for other matters) based on counsel's overall
relationship with Lender, including fees paid hereunder. All amounts payable by
Borrowers under this Section shall be due on demand.

 

 

 



 17 

 

 

3.3.           Maximum Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law ("maximum rate"). If Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Lender exceeds the maximum rate, Lender may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

Section 4.       LOAN ADMINISTRATION

 

4.1.           Borrower Agent. Each Borrower hereby designates Marquis
("Borrower Agent") as its representative and agent for all purposes under the
Loan Documents, including delivery or receipt of communications, delivery of
financial information and reports, payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Lender.
Borrower Agent hereby accepts such appointment. Lender shall be entitled to rely
upon, and shall be fully protected in relying upon, any notice or communication
delivered by Borrower Agent on behalf of any Borrower. Lender may give any
notice or communication with a Borrower hereunder to Borrower Agent on behalf of
such Borrower. Lender shall have the right, in its discretion, to deal
exclusively with Borrower Agent for all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, delivery,
representation, agreement, action or undertaking on its behalf by Borrower Agent
shall be binding upon and enforceable against it.

 

4.2.           One Obligation. The Loan and other Obligations shall constitute
one general obligation of Borrowers and are secured by Lender's Lien on all
Collateral; provided, however, that Lender shall be deemed to be a creditor of,
and the holder of a separate claim against, each Borrower to the extent of any
Obligations jointly or severally owed by such Borrower.

 

4.3.           Effect of Termination. On the Maturity Date, the Obligations
shall be immediately due and payable. Until Full Payment of the Obligations, all
undertakings of Borrowers contained in the Loan Documents shall continue, and
Lender shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents. Lender shall not be required to terminate its
Liens unless it receives Cash Collateral or a written agreement, in each case
reasonably satisfactory to it, protecting it from dishonor or return of any
Payment Item previously applied to the Obligations. Sections 3.2, 5.4, 5.6,
12.2, this Section, and each indemnity or waiver given by an Obligor in any Loan
Document, shall survive Full Payment of the Obligations.

 

Section 5.       PAYMENTS

 

5.1.           General Payment Provisions. All payments of Obligations shall be
made in Dollars, without offset, counterclaim or defense of any kind, free and
clear of (and without deduction for) any Taxes, and in immediately available
funds, on the due date. Borrowers agree that Lender shall have the continuing,
exclusive right to apply and reapply payments and proceeds of Collateral against
Obligations, in such manner as Lender deems advisable, subject to the Debt and
Lien Subordination Agreement.

 

5.2.           Repayment of Loan.

 

 

 



 18 

 

 

5.2.1.       Payment of Principal. The Loan shall be repaid on the terms set
forth in the Note. Once repaid, whether such repayment is voluntary or required,
no portion of the Loan may be reborrowed.

 

5.2.2.       Mandatory Prepayments. Subject to the Debt and Lien Subordination
Agreement:

 

(a)     Concurrently with any Permitted Asset Disposition of Equipment or Real
Estate, Borrowers shall prepay the Loan in an amount equal to the Net Proceeds
of such disposition;

 

(b)     Concurrently with the receipt of any proceeds of insurance or
condemnation awards paid in respect of any Equipment or Real Estate, Borrowers
shall prepay the Loan in an amount equal to such proceeds, subject to Section
8.1.2;

 

(c)     Concurrently with any issuance of Equity Interests by a Borrower,
Borrowers shall prepay the Loan in an amount equal to the net proceeds of such
issuance; and

 

(d)     On the Maturity Date, Borrowers shall prepay the entire Loan (unless
sooner repaid hereunder).

 

5.2.3.       Optional Prepayments. Subject to the Debt and Lien Subordination
Agreement, Borrowers may, at their option from time to time, prepay the Loan.
Borrowers shall give written notice to Lender of an intended prepayment of the
Loan, which notice shall specify the amount of the prepayment, shall be
irrevocable once given, shall be given at least two Business Days in advance of
the prepayment.

 

5.2.4.       Interest; Application of Prepayments. Each prepayment of the Loan
shall be accompanied by all interest accrued thereon, and shall be applied to
principal in inverse order of maturity.

 

5.3.           Payment of Other Obligations. Subject to the Debt and Lien
Subordination Agreement, Obligations other than the Loan, including
Extraordinary Expenses, shall be paid by Borrowers as provided in the Loan
Documents or, if no payment date is specified, on demand.

 

5.4.           Marshaling; Payments Set Aside. Lender shall have no obligation
to marshal any assets in favor of any Obligor or against any Obligations. If any
payment by or on behalf of Borrowers is made to Lender or if Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Lender in its discretion) to be
repaid to a trustee, receiver or any other Person, then the Obligation
originally intended to be satisfied, and all Liens, rights and remedies relating
thereto, shall be revived and continued in full force and effect as if such
payment or setoff had not occurred.

 

5.5.           Account Stated. Lender shall maintain a loan accounts evidencing
the Debt of Borrowers hereunder. Any failure of Lender to record anything in the
loan account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder. Entries made in the
loan account shall constitute presumptive evidence of the information contained
therein. If any information contained in the loan account is provided to or
inspected by any Person, the information shall be conclusive and binding on such
Person for all purposes absent manifest error, except to the extent such Person
notifies Lender in writing within 30 days after receipt or inspection that
specific information is subject to dispute.

 

5.6.           Taxes

 

5.6.1.       Payments Free of Taxes; Obligation to Withhold; Tax Payment.

 

(a)     All payments of Obligations by Obligors shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by Lender in its discretion) requires the
deduction or withholding of any Tax from any such payment by a Recipient or
Obligor, then the Recipient or Obligor shall be entitled to make such deduction
or withholding based on information and documentation provided pursuant to this
Section.

 

 

 



 19 

 

 

(b)     If a Recipient or Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then the Recipient shall pay the full amount that it determines is to be
withheld or deducted to the relevant Governmental Authority pursuant to the
Code. If a Recipient or Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then the Recipient or
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority. In
each case, to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

(c)     Without limiting the foregoing, Borrowers shall timely pay all Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law
or, at Lender's option, timely reimburse Lender for payment thereof.

 

5.6.2.       Tax Indemnification. Borrowers shall indemnify and hold harmless,
on a joint and several basis, each Recipient against any Indemnified Taxes
(including those imposed or asserted on or attributable to amounts payable under
this Section) payable or paid by a Recipient or required to be withheld or
deducted from a payment to a Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Borrowers shall make payment within 10 days
after demand for any amount or liability payable under this Section. A
certificate delivered to Borrowers by Lender (for itself or on behalf of a
Recipient) as to the amount of such payment or liability, shall be conclusive
absent manifest error.

 

5.6.3.       Evidence of Payments. If Lender or an Obligor pays any Taxes
pursuant to this Section, then upon request, Lender or Borrower Agent, as
applicable, shall deliver to the other a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required by Applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to the requesting party.

 

5.6.4.       Treatment of Certain Refunds. If Lender determines in its
discretion that it or another Recipient has received a refund of any Taxes that
were indemnified by Borrowers or with respect to which a Borrower paid
additional amounts pursuant to this Section, Lender shall pay or shall cause the
other Recipient to pay to Borrowers the amount of such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers with
respect to the Taxes giving rise to the refund), net of all out-of-pocket
expenses (including Taxes) incurred by the Recipient and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Borrowers shall, upon request by Lender, repay to the Recipient
any refund amount so paid over to Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) if the Recipient
is required to repay such refund to the Governmental Authority. Notwithstanding
anything herein to the contrary, no Recipient shall be required to pay any
amount to Borrowers if such payment would place the Recipient in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall any
Recipient be required to make its tax returns (or any other information relating
to its taxes that it deems confidential) available to any Obligor or other
Person.

 

5.6.5.       Status of Lender. If Lender is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations, it shall
deliver to Borrowers properly completed and executed documentation reasonably
requested by Borrowers as will permit such payments to be made without or at a
reduced rate of withholding. In addition, Lender, if reasonably requested by
Borrowers, shall deliver such other documentation prescribed by Applicable Law
as is necessary to enable Borrowers to determine whether Lender is subject to
backup withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation shall not be required if Lender believes delivery
of the documentation would subject it to any material unreimbursed cost or
expense or would materially prejudice its legal or commercial position.

 

 

 



 20 

 

 

5.6.6.       Documentation. Without limiting the foregoing, Lender shall deliver
to Borrowers, from time to time upon reasonable request, executed originals of
IRS Form W-9 or W-8BEN, certifying that Lender is exempt from U.S. federal
backup withholding Tax. If payment of any Obligation to Lender would be subject
to U.S. federal withholding Tax imposed by FATCA if Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code), Lender shall deliver to
Borrowers at the time(s) prescribed by law and otherwise as reasonably requested
by Borrowers such documentation prescribed by Applicable Law (including Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrowers as may be necessary for them to comply with their
obligations under FATCA and to determine that Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of the preceding sentence, "FATCA" shall
include any amendments made to FATCA after the date hereof. If any form or
certification delivered by Lender pursuant to this Section expires or becomes
obsolete or inaccurate in any respect, Lender shall update the form or
certification or notify Borrowers in writing of its inability to do so.

 

5.6.7.       Survival. Each party's obligations under this Section 5.6 shall
survive any assignment by Lender of rights or obligations hereunder, the
Maturity Date, and any repayment, satisfaction, discharge or Full Payment of any
Obligations.

 

5.7.           Nature and Extent of Each Borrower's Liability.

 

5.7.1.       Joint and Several Liability. Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Lender the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations. Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and performance and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Lender with respect thereto;
(c) the existence, value or condition of, or failure to perfect a Lien or to
preserve rights against, any security or guaranty for any Obligations or any
action, or the absence of any action, by Lender in respect thereof (including
the release of any security or guaranty); (d) the insolvency of any Obligor; (e)
any election by Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Lender
against any Obligor for the repayment of any Obligations under Section 502 of
the Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of the Obligations.

 

5.7.2.       Waivers.

 

(a)     Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Lender to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Borrower. It
is agreed among each Borrower and Lender that the provisions of this Section 5.7
are of the essence of the transaction contemplated by the Loan Documents and
that, but for such provisions, Lender would decline to make the Loan. Each
Borrower acknowledges that its guaranty pursuant to this Section is necessary to
the conduct and promotion of its business, and can be expected to benefit such
business.

 

 

 



 21 

 

 

(b)     Lender may, in its discretion, pursue such rights and remedies as it
deems appropriate, including realization upon Collateral or any Real Estate by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 5.7. If, in taking any action in
connection with the exercise of any rights or remedies, Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any Applicable Laws
pertaining to "election of remedies" or otherwise, each Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that any Borrower might otherwise have had.
Any election of remedies that results in denial or impairment of the right of
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower's obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies destroys such Borrower's rights of
subrogation against any other Person. Lender may bid Obligations, in whole or
part, at any foreclosure, trustee or other sale, including any private sale, and
the amount of such bid need not be paid by Lender but shall be credited against
the Obligations. The amount of the successful bid at any such sale, whether
Lender or any other Person is the successful bidder, shall be conclusively
deemed to be the fair market value of the Collateral, and the difference between
such bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be the amount of the Obligations guaranteed under this
Section 5.7, notwithstanding that any present or future law or court decision
may have the effect of reducing the amount of any deficiency claim to which
Lender might otherwise be entitled but for such bidding at any such sale.

 

5.7.3.       Extent of Liability; Contribution.

 

(a)     Notwithstanding anything herein to the contrary, each Borrower's
liability under this Section 5.7 shall not exceed the greater of (i) all amounts
for which such Borrower is primarily liable, as described in clause (c) below,
and (ii) such Borrower's Allocable Amount.

 

(b)     If any Borrower makes a payment under this Section 5.7 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
"Guarantor Payment") that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower's Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment. The "Allocable Amount"
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 5.7 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.

 

(c)     Section 5.7.3(a) shall not limit the liability of any Borrower to pay or
guarantee the Loan made directly or indirectly to it (including any portion of
the Loan advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower) and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder.

 

 

 



 22 

 

 

(d)     Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP's obligations
and undertakings under this Section 5.7 voidable under any applicable fraudulent
transfer or conveyance act). The obligations and undertakings of each Qualified
ECP under this Section shall remain in full force and effect until Full Payment
of all Obligations. Each Obligor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
"keepwell, support or other agreement" for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

 

5.7.4.       Joint Enterprise. Each Borrower has requested that Lender make the
Loan available to Borrowers on a combined basis, in order to finance Borrowers'
business most efficiently and economically. Borrowers' business is a mutual and
collective enterprise, and the successful operation of each Borrower is
dependent upon the successful performance of the integrated group. Borrowers
believe that consolidation of the Loan will enhance the borrowing power of each
Borrower and ease administration of the Loan, all to their mutual advantage.
Borrowers acknowledge that Lender's willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers' request.

 

5.7.5.       Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

 

Section 6.       CONDITIONS PRECEDENT

 

6.1.           Conditions Precedent to the Initial Advance. Lender shall not be
required to fund the Initial Advance until the date ("Closing Date") that each
of the following conditions has been satisfied:

 

(a)     Each Loan Document shall have been duly executed and delivered to Lender
by each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.

 

(b)     Lender shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Lender that such Liens are
the only Liens upon the Collateral, except Permitted Liens.

 

(c)     Lender shall have received the Related Real Estate Documents for all
Real Estate subject to a Mortgage.

 

(d)     Lender shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of Borrower Agent
certifying that, after giving effect to the Loan and transactions hereunder as
well as all of the transactions contemplated under the Marquis SPA Documents and
the Senior Debt Documents, (i) such Borrower is Solvent; (ii) no Default or
Event of Default exists; (iii) the representations and warranties set forth in
Section 9 are true and correct; and (iv) such Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.

 

(f)     Lender shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor's Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Lender may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.

 

 

 



 23 

 

 

(g)     Lender shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor's jurisdiction of organization. Lender shall have received good
standing certificates for each Obligor, issued by the Secretary of State or
other appropriate official of such Obligor's jurisdiction of organization and
each jurisdiction where such Obligor's conduct of business or ownership of
Property necessitates qualification.

 

(h)     Lender shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrowers, all in compliance
with the Loan Documents.

 

(i)     Lender shall have completed its business, financial and legal due
diligence of Obligors, in each case with results satisfactory to Lender. No
material adverse change in the financial condition of any Obligor or in the
quality, quantity or value of any Collateral shall have occurred since January
3, 2015.

 

(j)     Borrowers shall have paid all fees and expenses to be paid to Lender on
the Closing Date.

 

(k)     Borrowers shall have obtained consents and approvals from all
Governmental Authorities and other third parties that are required by the
Marquis SPA.

 

(l)     All conditions precedent to the effectiveness of the Marquis SPA shall
have been satisfied (and not waived unless Lender shall have approved such
waiver in its discretion) and the Marquis Acquisition shall have been
consummated on terms and subject to legal documentation acceptable to Lender in
its discretion.

 

(n)     Lender shall have received copies of the fully-executed Marquis SPA and
the Marquis SPA Documents.

 

(m)     All conditions precedent to the effectiveness of the Equity Contribution
Documents shall have been satisfied (and not waived unless Lender shall have
approved such waiver in its discretion) and the Equity Contribution shall have
been consummated on terms and subject to legal documentation acceptable to
Lender in its discretion.

 

(o)     The transactions contemplated by the Senior Debt Documents shall have
been consummated on terms and subject to legal documentation acceptable to
Lender in its discretion.

 

(p)     Lender shall have received copies of the fully-executed Equity
Contribution Documents and the Senior Debt Documents.

 

(q)     Lender shall have received (i) interim financial statements for
Borrowers as of May 30, 2015, (ii) projections of Borrower's consolidated
balance sheets, results of operations, and cash flow for Fiscal Year 2015, month
by month and (iii) all other financial and business information reasonably
requested by Lender.

 

(r)     Lender shall be satisfied with all aspects of Obligors' corporate,
capital and ownership structure and indebtedness.

 

(s)     Lender shall have completed all due diligence required for compliance
with Applicable Law.

 

 

 



 24 

 

 

6.2.           Conditions Precedent to Subsequent Advance. Lender shall not be
required to fund any Subsequent Advance unless the following conditions are
satisfied:

 

(a)     No Default or Event of Default shall exist at the time of, or result
from, such funding;

 

(b)     The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding (except for representations and warranties that expressly relate to an
earlier date);

 

(c)     All conditions precedent in any other Loan Document shall be satisfied;
and

 

(d)     No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.       COLLATERAL

 

7.1.           Grant of Security Interest. To secure the prompt payment and
performance of its Obligations, each Borrower hereby grants to Lender a
continuing security interest in and Lien upon all Property of such Borrower,
including all of the following Property, whether now owned or hereafter
acquired, and wherever located:

 

(a)     all Accounts;

 

(b)     all Chattel Paper, including electronic chattel paper;

 

(c)     all Commercial Tort Claims, including those shown on Schedule 9.1.15;

 

(d)     all Deposit Accounts;

 

(e)     all Documents;

 

(f)     all General Intangibles, including Intellectual Property;

 

(g)     all Goods, including Inventory, Equipment and fixtures;

 

(h)     all Instruments;

 

(i)     all Investment Property;

 

(j)     all Letter-of-Credit Rights;

 

(k)     all Supporting Obligations;

 

(l)     all monies, whether or not in the possession or under the control of
Lender, or a bailee or Affiliate of Lender, including any Cash Collateral;

 

(m)     all accessions to, substitutions for, and all replacements, products,
and cash and non-cash proceeds of the foregoing, including proceeds of and
unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and

 

(n)     all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

 

 

 



 25 

 

 

Notwithstanding anything to the contrary contained herein, in no event shall
Excluded Assets constitute Collateral under this Agreement or any other Loan
Document.

 

7.2.           Lien on Deposit Accounts; Cash Collateral.

 

7.2.1.       Deposit Accounts. To further secure the prompt payment and
performance of its Obligations, each Borrower hereby grants to Lender a
continuing security interest in and Lien upon all amounts credited to any
Deposit Account of such Borrower.

 

7.2.2.       Cash Collateral. Cash Collateral may be invested, at Lender's
discretion (and with the consent of Borrowers, as long as no Event of Default
exists), but Lender shall have no duty to do so, regardless of any agreement or
course of dealing with any Borrower, and shall have no responsibility for any
investment or loss. As security for its Obligations, each Borrower hereby grants
to Lender a security interest in and Lien upon all Cash Collateral held from
time to time and all proceeds thereof. Lender may apply Cash Collateral to the
payment of Obligations as they become due, in such order as Lender may elect.
All Cash Collateral shall be under the sole dominion and control of Lender, and
no Borrower or other Person shall have any right to any Cash Collateral, until
Full Payment of the Obligations.

 

7.3.           Real Estate Collateral.

 

7.3.1.       Lien on Real Estate. The Obligations shall also be secured by
Mortgages upon all Real Estate owned by Borrowers, including the Real Estate
located at (a) 2743 Highway 76, Chatsworth, Georgia 30705, (b) 325 Smyrna Church
Road, Chatsworth, Georgia 30705, (c) 242 Treadwell Road, Chatsworth, Georgia
30705, (d) 1978 Highway 52 Alt., Chatsworth, Georgia 30705, (e) 1642 Duval Road,
Chatsworth, Georgia 30705, (f) 1805 South Hamilton, Dalton, Georgia 30720, and
(g) 2669 Lakeland Road, Dalton, Georgia 30720. The Mortgages shall be duly
recorded, at Borrowers' expense, in each office where such recording is required
to constitute a fully perfected Lien on the Real Estate covered thereby. If any
Borrower acquires Real Estate hereafter, Borrowers shall, within 30 days,
execute, deliver and record a Mortgage sufficient to create a first priority
Lien in favor of Lender on such Real Estate, and shall deliver all Related Real
Estate Documents.

 

7.3.2.       Collateral Assignment of Leases. To further secure the prompt
payment and performance of its Obligations, each Borrower hereby transfers and
assigns to Lender all of such Borrower's right, title and interest in, to and
under all now or hereafter existing leases of real Property to which such
Borrower is a party, whether as lessor or lessee, and all extensions, renewals,
modifications and proceeds thereof.

 

7.4.           Other Collateral.

 

7.4.1.       Commercial Tort Claims. Borrowers shall promptly notify Lender in
writing if any Borrower has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$125,000), shall promptly amend Schedule 9.1.15 to include such claim, and shall
take such actions as Lender deems appropriate to subject such claim to a duly
perfected, first priority Lien in favor of Lender.

 

7.4.2.       Certain After-Acquired Collateral. Borrowers shall promptly notify
Lender in writing if, after the Closing Date, any Borrower obtains any interest
in any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights with a face amount or representing Property having a value in excess of
$125,000 and, upon Lender's request, shall promptly take such actions as Lender
deems appropriate to effect Lender's duly perfected, second priority Lien upon
such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver. If any Collateral is in the possession of a third
party, at Lender's request, Borrowers shall use commercially reasonable efforts
to obtain an acknowledgment that such third party holds the Collateral for the
benefit of Lender.

 

 

 



 26 

 

 

7.5.           Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Lender to, or in any way modify, any
obligation or liability of Borrowers relating to any Collateral. In no event
shall the grant of any Lien under any Loan Document secure an Excluded Swap
Obligation of the granting Obligor.

 

7.6.           Further Assurances; Extent of Liens. All Liens granted to Lender
under the Loan Documents are for the benefit of Lender. Promptly upon request,
Borrowers shall deliver such instruments and agreements, and shall take such
actions, as Lender deems appropriate under Applicable Law to evidence or perfect
its Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement. Each Borrower authorizes Lender to file any financing statement that
describes the Collateral as "all assets" or "all personal property" of such
Borrower, or words to similar effect, and ratifies any action taken by Lender
before the Closing Date to effect or perfect its Lien on any Collateral.

 

7.7.           Foreign Subsidiary Stock. Notwithstanding Section 7.1, the
Collateral shall include only 65% of the voting stock of any Foreign Subsidiary.

 

Section 8.       COLLATERAL ADMINISTRATION

 

8.1.           General Provisions.

 

8.1.1.       Location of Collateral. All tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by Borrowers at the
business locations set forth in Schedule 8.1.1, except that Borrowers may (a)
make sales or other dispositions of Collateral in accordance with Section
10.2.6; and (b) move Collateral to another location in the United States, upon
30 Business Days prior written notice to Lender.

 

8.1.2.       Insurance of Collateral; Condemnation Proceeds. Subject to the Debt
and Lien Subordination Agreement:

 

(a)     Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best Rating of at least A,
unless otherwise approved by Lender in its discretion) satisfactory to Lender.
All proceeds under each policy shall be payable to Lender. From time to time
upon request, Borrowers shall deliver to Lender the originals or certified
copies of its insurance policies and updated flood plain searches. Unless Lender
shall agree otherwise, each policy shall include satisfactory endorsements (i)
showing Lender as lender's loss payee; (ii) requiring 30 days prior written
notice to Lender in the event of cancellation of the policy for any reason
whatsoever; and (iii) specifying that the interest of Lender shall not be
impaired or invalidated by any act or neglect of any Borrower or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy. If any Borrower fails to provide and pay for
any insurance, Lender may, at its option, but shall not be required to, procure
the insurance and charge Borrowers therefor. Each Borrower agrees to deliver to
Lender, promptly as rendered, copies of all reports made to insurance companies.
While no Event of Default exists, Borrowers may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Lender. If an Event of
Default exists, only Lender shall be authorized to settle, adjust and compromise
such claims.

 

(b)     Any proceeds of insurance (other than proceeds from workers'
compensation or D&O insurance) and any awards arising from condemnation of any
Collateral shall be paid to Lender and applied first to payment of the Loan and
then to other Obligations.

 

(c)     If requested by Borrowers in writing within 30 days after Lender's
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrowers may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Lender as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans reasonably satisfactory to
Lender; (iii) replacement buildings are constructed on the sites of the original
casualties and are materially comparable in size, quality and utility to the
destroyed buildings; (iv) the repaired or replaced Property is free of Liens,
other than Permitted Liens that are not Purchase Money Liens; (v) Borrowers
comply with disbursement procedures for such repair or replacement as Lender may
reasonably require; and (vi) the aggregate amount of such proceeds or awards
requested to be used by Borrowers from any single casualty or condemnation does
not exceed $937,500.

 

 

 



 27 

 

 

8.1.3.       Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Lender to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Lender shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Lender's actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers' sole risk.

 

8.1.4.       Defense of Title. Each Borrower shall take all reasonable actions
to defend its title to Collateral and Lender's Liens therein against all
Persons, claims and demands, except Permitted Liens.

 

8.2.           Power of Attorney. Each Borrower hereby irrevocably constitutes
and appoints Lender (and all Persons designated by Lender) as such Borrower's
true and lawful attorney (and agent-in-fact) for the purposes provided in this
Section. Lender, or Lender's designee, may, without notice and in either its or
a Borrower's name, but at the cost and expense of Borrowers and subject to the
Debt and Lien Subordination Agreement:

 

(a)     Endorse a Borrower's name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Lender's possession
or control; and

 

(b)     During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Lender deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower's name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Lender; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower's stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker's acceptance or other instrument for
which a Borrower is a beneficiary; and (xii) take all other actions as Lender
deems appropriate to fulfill any Borrower's obligations under the Loan
Documents.

 

Section 9.       REPRESENTATIONS AND WARRANTIES

 

9.1.           General Representations and Warranties. To induce Lender to enter
into this Agreement and to make the Loan, each Borrower represents and warrants
that:

 

 

 



 28 

 

 

9.1.1.       Organization and Qualification. Each Borrower and Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

9.1.2.       Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform the Loan Documents to which it is a party. The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action, and do not (a) require any consent or approval of any holders
of Equity Interests of any Obligor, except those already obtained; (b)
contravene the Organic Documents of any Obligor; (c) violate or cause a default
under any Applicable Law or Material Contract; or (d) result in or require the
imposition of a Lien (other than Permitted Liens) on any Obligor's Property.

 

9.1.3.       Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally.

 

9.1.4.       Capital Structure. Schedule 9.1.4 shows, for each Borrower and
Subsidiary, its name, jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests, and agreements binding on such
holders with respect to such Equity Interests. Except as disclosed on Schedule
9.1.4, in the five years preceding the Closing Date, no Borrower or Subsidiary
has acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination. Each Borrower has good title to its Equity
Interests in its Subsidiaries, subject only to (a) Lender's Lien and (b) to the
extent subject to the Debt and Lien Subordination Agreement, the Permitted Lien
in favor of the Senior Lender, and all such Equity Interests are duly issued,
fully paid and non-assessable. Except as set forth on Schedule 9.1.4, there are
no outstanding purchase options, warrants, subscription rights, agreements to
issue or sell, convertible interests, phantom rights or powers of attorney
relating to Equity Interests of any Borrower or Subsidiary.

 

9.1.5.       Title to Properties; Priority of Liens. Each Borrower and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to
Lender, in each case free of Liens except Permitted Liens. Each Borrower and
Subsidiary has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, other than Permitted Liens. All Liens of Lender
in the Collateral are duly perfected, second priority Liens, subject only to
Permitted Liens that are expressly allowed to have priority over Lender's Liens.

 

9.1.6.       Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholders equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Lender,
are prepared in accordance with GAAP, and fairly present in all material
respects the financial positions and results of operations of Borrowers and
Subsidiaries at the dates and for the periods indicated. All projections
delivered from time to time to Lender have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time. Since January
3, 2015, there has been no change in the condition, financial or otherwise, of
any Borrower or Subsidiary that could reasonably be expected to have a Material
Adverse Effect. No financial statement delivered to Lender at any time contains
any untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement not materially misleading. Each Borrower and
Subsidiary is Solvent.

 

9.1.7.       Surety Obligations. No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

 

 

 



 29 

 

 

9.1.8.       Taxes. Each Borrower and Subsidiary has filed all federal, state
and local tax returns and other reports that it is required by law to file
(except where on extension authorized by Applicable Law), and has paid, or made
provision for the payment of, all Taxes upon it, its income and its Properties
that are due and payable, except to the extent being Properly Contested. The
provision for Taxes on the books of each Borrower and Subsidiary is adequate for
all years not closed by applicable statutes, and for its current Fiscal Year.

 

9.1.9.       Brokers. Except as set forth on Schedule 9.1.9, there are no
brokerage commissions, finder's fees or investment banking fees payable in
connection with any transactions contemplated by the Loan Documents.

 

9.1.10.    Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all material Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others. There is no pending
or, to any Borrower's knowledge, threatened Intellectual Property Claim with
respect to any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property). Except as disclosed on Schedule 9.1.10, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property. All Intellectual Property (other than
off-the-shelf software) owned, used or licensed by, or otherwise subject to any
interests of, any Borrower or Subsidiary, as of the Closing Date, is shown on
Schedule 9.1.10.

 

9.1.11.    Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance in all material respects with, and is in good standing with respect
to, all Governmental Approvals necessary to conduct its business and to own,
lease and operate its Properties. All necessary import, export or other
licenses, permits or certificates for the import or handling of any goods or
other Collateral have been procured and are in effect, and Borrowers and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

9.1.12.    Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law. No Inventory has been produced in violation
of the FLSA.

 

9.1.13.    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.13, no Borrower's or Subsidiary's past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up. No Borrower or
Subsidiary has received any Environmental Notice. No Borrower or Subsidiary has
any contingent liability with respect to any Environmental Release,
environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it. The representations and warranties
contained in the Environmental Agreement are true and correct on the Closing
Date.

 

9.1.14.    Burdensome Contracts. No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Borrower or Subsidiary is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.14. No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.

 

9.1.15.    Litigation. Except as shown on Schedule 9.1.15, there are no
proceedings or investigations pending or, to any Borrower's knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary. Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $125,000). No Borrower or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority.

 

 

 



 30 

 

 

9.1.16.    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money or allow termination
of any Material Contract.

 

9.1.17.    ERISA. Except as disclosed on Schedule 9.1.17:

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.

 

(b)     There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

 

(c)     (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and (vi)
as of the most recent valuation date for any Pension Plan or Multiemployer Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any fact or
circumstance that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of such date.

 

(d)     With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

 

9.1.18.    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Borrower or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Borrower or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

 

 

 



 31 

 

 

9.1.19.    Labor Relations. No Borrower or Subsidiary is party to or bound by
any collective bargaining agreement. Except as set forth on Schedule 9.1.19, no
Borrower or Subsidiary is party to any management agreement or consulting
agreement. There are no material grievances, disputes or controversies with any
union or other organization of any Borrower's or Subsidiary's employees, or, to
any Borrower's knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.

 

9.1.20.    Payable Practices. No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

 

9.1.21.    Not a Regulated Entity. No Obligor is (a) an "investment company" or
a "person directly or indirectly controlled by or acting on behalf of an
investment company" within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

 

9.1.22.    Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds will be
used by Borrowers to purchase or carry, or to reduce or refinance any Debt
incurred to purchase or carry, any Margin Stock or for any related purpose
governed by Regulations T, U or X of the Board of Governors.

 

9.1.23.    OFAC. No Borrower, Subsidiary or, to the knowledge of any Borrower or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.

 

9.2.           Complete Disclosure. No Loan Document contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances in which such statements were made. There is no fact or
circumstance that any Obligor has failed to disclose to Lender in writing that
could reasonably be expected to have a Material Adverse Effect.

 

Section 10.    COVENANTS AND CONTINUING AGREEMENTS

 

10.1.        Affirmative Covenants. Until Full Payment of the Obligations, each
Borrower shall, and shall cause each Subsidiary to:

 

10.1.1.    Inspections; Appraisals.

 

(a)     Permit Lender from time to time, subject (except when a Default or Event
of Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower's or Subsidiary's books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower's or Subsidiary's business, financial condition, assets, prospects and
results of operations. Lender shall not have any duty to any Borrower to make
any inspection, nor to share any results of any inspection, appraisal or report
with any Borrower. Borrowers acknowledge that all inspections, appraisals and
reports are prepared by Lender for its purposes, and Borrowers shall not be
entitled to rely upon them.

 

(b)     Reimburse Lender for all its reasonable and documented charges, costs
and expenses in connection with (i) examinations of any Obligor's books and
records or any other financial or Collateral matters as Lender deems
appropriate, up to two times per Loan Year; and (ii) appraisals of Inventory up
to one time per Loan Year; provided, however, that if an examination or
appraisal is initiated during a Default or Event of Default, all charges, costs
and expenses therefor shall be reimbursed by Borrowers without regard to such
limits. Subject to and without limiting the foregoing, Borrowers agree to pay
Lender's then standard charges for examination activities, including the
standard charges of Lender's internal examination and appraisal groups, as well
as the charges of any third party used for such purposes.

 

 

 



 32 

 

 

10.1.2.    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Lender:

 

(a)     (i) as soon as available, and in any event within 120 days after the
Closing Date, (A) an opening balance sheet as of a date not later than July 17,
2015, on a consolidated basis for Holdings, which balance sheet shall be audited
and certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by Borrowers and reasonably
acceptable to Lender, and (B) an opening balance sheet as of a date not later
than July 17, 2015, unaudited and on a consolidating basis for each of the other
Borrowers and Subsidiaries, (ii) as soon as available, and in any event within
120 days after the close of Fiscal Year 2015, (A) a balance sheet as of the end
of such Fiscal Year and the related statements of income, cash flow and
shareholders' equity for the period from the Closing Date through the end of
such Fiscal Year, on a consolidated basis for Holdings, which consolidated
statements shall be audited and certified (without qualification) by a firm of
independent certified public accountants of recognized standing selected by
Borrowers and reasonably acceptable to Lender, and shall set forth in
comparative form corresponding figures for the preceding Fiscal Year and other
information reasonably acceptable to Lender, and (B) a balance sheet as of the
end of such Fiscal Year and the related statements of income, cash flow and
shareholders' equity for the period from the Closing Date through the end of
such Fiscal Year, unaudited and on a consolidating basis for the other Borrowers
and Subsidiaries, and (iii) as soon as available, and in any event within 120
days after the close of each Fiscal Year thereafter, (A) a balance sheet as of
the end of such Fiscal Year and the related statements of income, cash flow and
shareholders' equity for such Fiscal Year, on a consolidated basis for Holdings,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and reasonably acceptable to Lender,
and shall set forth in comparative form corresponding figures for the preceding
Fiscal Year and other information reasonably acceptable to Lender, and (B) a
balance sheet as of the end of such Fiscal Year and the related statements of
income, cash flow and shareholders' equity for such Fiscal Year, unaudited and
on a consolidating basis for the other Borrowers and Subsidiaries;

 

(b)     as soon as available, and in any event within 30 days after the end of
each month, unaudited balance sheets as of the end of such month and the related
statements of income and cash flow for such month and for the portion of the
Fiscal Year then elapsed, on consolidated and consolidating bases for Borrowers
and Subsidiaries, setting forth in comparative form corresponding figures for
the preceding Fiscal Year and certified by the chief financial officer or
Treasurer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes;

 

(c)     concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Lender while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
or Treasurer of Borrower Agent;

 

(d)     concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

 

 

 



 33 

 

 

(e)     no later than 60 days after the end of each Fiscal Year, projections of
Borrowers' consolidated balance sheets, results of operations, and cash flow for
the next Fiscal Year, month by month;

 

(f)     at Lender's request, a listing of each Borrower's trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to Lender;

 

(g)     promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

 

(h)     promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with each Plan or Foreign Plan;

 

(i)     such other reports and information (financial or otherwise) as Lender
may reasonably request from time to time in connection with any Collateral or
any Borrower's, Subsidiary's or other Obligor's financial condition or business;

 

(j)     as soon as available, and in any event within 120 days after the close
of each Fiscal Year, financial statements for each Guarantor, in form and
substance satisfactory to Lender;

 

(k)     upon receipt or delivery thereof by or to any Obligor or Subsidiary, any
notice of "Default" or "Event of Default" (under and as defined in the Senior
Debt Documents) and, without duplication of any report required to be provided
hereunder, each material report required to be provided pursuant to the Senior
Loan Agreement and, upon execution thereof, any waiver, amendment or other
modification to the Senior Debt Documents;

 

(l)     upon receipt or delivery thereof by or to any Borrower, any notice of
"Default" or "Event of Default" (under and as defined in the Factoring
Agreements) and, without duplication of any report required to be provided
hereunder, each material report required to be provided pursuant to the
Factoring Agreements and, upon execution thereof, any waiver, amendment or other
modification to the Factoring Agreements; and

 

(m)     at Lender's request at any time after any Borrower files or consents to
the filing of a consolidated income tax return with any Person other than
Borrowers and Subsidiaries under the limited circumstances set forth in Section
10.2.12, provide Lender with true, correct and complete copies of all filed
consolidated income tax returns for the Person with which such Borrower files or
consents to the filing of such consolidated income tax returns and evidence that
such Person has timely and fully paid all Taxes owing to Governmental
Authorities under such returns.

 

10.1.3.    Notices. Notify Lender in writing, promptly after a Borrower's
obtaining knowledge thereof, of any of the following that affects an Obligor:
(a) the threat or commencement of any proceeding or investigation, whether or
not covered by insurance, if an adverse determination could reasonably be
expected to have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract;
(c) any default under or termination of a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
$312,500 not covered by insurance; (f) the assertion of any Intellectual
Property Claim, if an adverse resolution could reasonably be expected to have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could reasonably be expected to have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor; or receipt of any Environmental Notice; (i)
the occurrence of any ERISA Event; (j) the discharge of or any withdrawal or
resignation by Borrowers' independent accountants; (k) any opening of a new
office or place of business, at least 30 days prior to such opening; (l) without
duplication of any notice required to be provided hereunder, each material
notice required to be provided pursuant to the Senior Loan Agreement; or (m)
without duplication of any notice required to be provided hereunder, each
material notice required to be provided pursuant to any Factoring Agreement.

 

 

 



 34 

 

 

10.1.4.    Landlord and Storage Agreements. Upon reasonable request, provide
Lender with copies of all existing agreements, and promptly after execution
thereof provide Lender with copies of all future agreements, between an Obligor
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any Collateral may be kept or that otherwise may
possess or handle any Collateral.

 

10.1.5.    Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any material Environmental
Release occurs at or on any Properties of any Borrower or Subsidiary, it shall
act promptly and diligently to investigate and report to Lender and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority.

 

10.1.6.    Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

 

10.1.7.    Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best Rating of
at least A, unless otherwise approved by Lender in its discretion) satisfactory
to Lender, (a) with respect to the Properties and business of Borrowers and
Subsidiaries of such type (including product liability, workers' compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated; and (b) business interruption insurance in an amount not
less than $8,000,000, with deductibles and subject to an Insurance Assignment
satisfactory to Lender.

 

10.1.8.    Licenses. Keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of Borrowers and Subsidiaries in full force and effect;
promptly notify Lender of any proposed modification to any such License, or
entry into any new material License, in each case at least 10 days prior to its
effective date; pay all Royalties when due; and notify Lender of any default or
breach asserted by any Person to have occurred under any such License.

 

10.1.9.    Future Subsidiaries. Promptly notify Lender upon any Person becoming
a Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to
guaranty the Obligations (or, if requested by Borrowers and agreed to by Lender
in its discretion, become a Borrower hereunder) in a manner reasonably
satisfactory to Lender, and to execute and deliver such documents, instruments
and agreements and to take such other actions as Lender shall reasonably require
to evidence and perfect a Lien in favor of Lender on all assets of such Person
(other than Excluded Assets), including delivery of such legal opinions, in form
and substance reasonably satisfactory to Lender, as it shall deem appropriate.

 

10.2.        Negative Covenants. Until Full Payment of the Obligations, each
Borrower shall not, and shall cause each Subsidiary not to:

 

10.2.1.    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

 

 

 



 35 

 

 

(a)     the Obligations;

 

(b)     the Senior Debt, subject to the terms of the Debt and Lien Subordination
Agreement as in effect on the date hereof;

 

(c)     Subordinated Debt;

 

(d)     Permitted Purchase Money Debt;

 

(e)     Borrowed Money (other than the Obligations, Senior Debt, Subordinated
Debt and Permitted Purchase Money Debt), but only to the extent outstanding on
the Closing Date and not satisfied with proceeds of the Loan;

 

(f)     Bank Product Debt incurred in the Ordinary Course of Business;

 

(g)     Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $2,500,000 in the aggregate at any time

 

(h)     Permitted Contingent Obligations;

 

(i)     Refinancing Debt as long as each Refinancing Condition is satisfied;

 

(j)     Debt incurred pursuant to any intercompany loan permitted under Section
10.2.7;

 

(k)     guaranties by any Borrower of Debt or other obligations or another
Borrower or Subsidiary with respect, in each case, to Debt otherwise permitted
to be incurred under this Section 10.2.1; and

 

(i)     Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $3,125,000 in the
aggregate at any time.

 

10.2.2.    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, "Permitted Liens"):

(a)     Liens in favor of Lender;

 

(b)     Liens in favor of the Senior Lender securing the Senior Debt permitted
hereunder so long as the Debt and Lien Subordination Agreement remains in full
force and effect with respect thereto;

 

(c)     Purchase Money Liens securing Permitted Purchase Money Debt;

 

(d)     Liens for Taxes not yet due or being Properly Contested;

 

(e)     statutory Liens (other than Liens for Taxes or imposed under ERISA)
arising in the Ordinary Course of Business, but only if (i) payment of the
obligations secured thereby is not yet due or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary;

 

(f)     Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of government tenders, bids, contracts, statutory
obligations and other similar obligations, as long as such Liens are at all
times junior to Lender's Liens and are required or provided by law;

 

 

 



 36 

 

 

(g)     Liens arising in the Ordinary Course of Business that are subject to
Lien Waivers;

 

(h)     Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Lender's Liens;

 

(i)     easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

 

(j)     normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;

 

(k)     existing Liens shown on Schedule 10.2.2;

 

(l)     Liens on the Factored Accounts created for the purpose of evidencing the
transfer and sale of Accounts sold to the Factors pursuant to the terms of the
Factoring Agreements, provided that a Factor Intercreditor Agreement has been
received by Lender and remains in effect with respect to each such Factoring
Agreement;

 

(m)     any interest or title of a lessor or sublessor under any lease permitted
hereunder;

 

(n)     any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real Property not
materially detracting from the value of such real Property; and

 

(o)     Liens incurred in the Ordinary Course of Business on deposits made in
connection with workers' compensation, unemployment insurance and other types of
social security that are junior to Lender's Liens.

 

10.2.3.    Reserved.

 

10.2.4.    Distributions; Upstream Payments. (a) Declare or make any
Distributions, except: (i) Upstream Payments, (ii) Permitted Tax Distributions,
and (iii) Permitted Non-Tax Distributions.

 

(b) Create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment, except for restrictions under the Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 9.1.14.

 

10.2.5.    Restricted Investments. Make any Restricted Investment.

 

10.2.6.    Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition or a transfer of Property by a Subsidiary or Obligor to a
Borrower.

 

10.2.7.    Loans. Make any loans or other advances of money to any Person,
except (a) advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and (d) as long as
no Default or Event of Default exists, intercompany loans by a Borrower to
another Borrower.

 

10.2.8.    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any:

 

 

 



 37 

 

 

(a)     Subordinated Debt, except regularly scheduled payments of principal,
interest and fees, but only to the extent permitted under any subordination
agreement relating to such Debt (and a Senior Officer of Borrower Agent shall
certify to Lender, not less than five Business Days prior to the date of
payment, that all conditions under such agreement have been satisfied); or

 

(b)     Senior Debt as and to the extent provided under the Senior Loan
Agreement and other Senior Debt Documents; or

 

(c)     Borrowed Money (other than the Obligations, the Senior Debt and
Subordinated Debt) prior to its due date under the agreements evidencing such
Debt as in effect on the Closing Date (or as amended thereafter with the consent
of Lender).

 

10.2.9.    Fundamental Changes. (a) Without giving 30 days prior written notice
to Lender, change its name or conduct business under any fictitious name; change
its tax, charter or other organizational identification number; change its form
or state of organization; (b) liquidate, wind up its affairs or dissolve itself;
or merge, combine or consolidate with any Person, whether in a single
transaction or in a series of related transactions, except for (i) mergers or
consolidations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into a Borrower; or (ii) Permitted Acquisitions.

 

10.2.10.    Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 or 10.2.9; or permit any
existing Subsidiary to issue any additional Equity Interests except directors'
qualifying shares.

 

10.2.11.     Organic Documents. Amend, modify or otherwise change any of its
Organic Documents, except in connection with a transaction permitted under
Section 10.2.9.

 

10.2.12.     Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Borrowers and
Subsidiaries or any corporation that owns all of the Equity Interests of any
Obligor.

 

10.2.13.     Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.

 

10.2.14.     Restrictive Agreements. Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date; (b)
relating to secured Debt permitted hereunder, as long as the restrictions apply
only to collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.

 

10.2.15.     Hedging Agreements. Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.

 

10.2.16.     Conduct of Business. Engage in any business, other than its
business as conducted on the Closing Date (or similar related business) and any
activities incidental thereto.

 

10.2.17.     Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions contemplated by the Loan Documents or
the Marquis SPA Documents; (b) payment of reasonable compensation to officers
and employees for services actually rendered, and loans and advances permitted
by Section 10.2.7; (c) payment of customary directors' fees and indemnities; (d)
transactions solely among Borrowers; (e) transactions with Affiliates
consummated prior to the Closing Date, as shown on Schedule 10.2.17; and (f)
transactions with Affiliates in the Ordinary Course of Business, upon fair and
reasonable terms fully disclosed to Lender and no less favorable than would be
obtained in a comparable arm's-length transaction with a non-Affiliate.

 

 

 



 38 

 

 

10.2.18.    Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.

 

10.2.19.     Amendments to Senior Debt, Factoring Agreements and Other
Subordinated Debt.

 



(a)     Amend, supplement or otherwise modify any document, instrument or
agreement relating to the Senior Debt, except to the extent expressly permitted
under the terms of the Debt and Lien Subordination Agreement.

 

(b)     Amend, supplement or otherwise modify any Factoring Agreement, except to
the extent expressly permitted under the terms of the applicable Factor
Intercreditor Agreement.

 

(c)     Amend, supplement or otherwise modify any document, instrument or
agreement relating to any Subordinated Debt if such modification (i) increases
the principal balance of such Debt, or increases any required payment of
principal or interest; (ii) accelerates the date on which any installment of
principal or any interest is due, or adds any additional redemption, put or
prepayment provisions; (iii) shortens the final maturity date or otherwise
accelerates amortization; (iv) increases the interest rate; (v) increases or
adds any fees or charges; (vi) modifies any covenant in a manner or adds any
representation, covenant or default that is more onerous or restrictive in any
material respect for any Borrower or Subsidiary, or that is otherwise materially
adverse to any Borrower, any Subsidiary or Lender; or (vii) results in the
Obligations not being fully benefited by the subordination provisions thereof.

 

10.3.        Financial Covenants. As long as any Obligations are outstanding,
Borrowers shall:

 

10.3.1.    Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio
of at least 1.0 to 1.0, tested as of the last day of each month for the twelve
consecutive months ending on such day.

 

Section 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.        Events of Default. Each of the following shall be an "Event of
Default" if it occurs for any reason whatsoever, whether voluntary or
involuntary, by operation of law or otherwise:

  

(a)     Any Borrower fails to pay its Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

 

(b)     Any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;

 

(c)     A Borrower breaches or fail to perform any covenant contained in Section
7.2, 7.3, 7.4, 7.6, 8.1.2, 10.1.1, 10.1.2, 10.2 or 10.3;

 

(d)     An Obligor breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within 15 days after
a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Lender, whichever is sooner; provided, however, that such notice
and opportunity to cure shall not apply if the breach or failure to perform is
not capable of being cured within such period or is a willful breach by an
Obligor;

 

(e)     A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Lender; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Lender);

 

 

 



 39 

 

 

(f)     Any breach or default of an Obligor occurs (after giving effect to any
applicable grace period thereunder) under (i) any Hedging Agreement; (ii) any
Senior Debt Document; (iii) any Factoring Agreement; or (iv) any instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of
$1,250,000, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;

 

(g)     Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $937,500 (net of insurance
coverage therefor that has not been denied by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;

 

(h)     A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $625,000;

 

(i)     An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor's business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs except in connection with a merger or consolidation
with another Obligor that is permitted under this Agreement; or an Obligor is
not Solvent;

 

(j)     An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceedin;

 

(k)     An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;

 

(l)     An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor's business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or

 

(m)     A Change of Control occurs; or any event occurs or condition exists that
has a Material Adverse Effect.

 

11.2.        Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law and subject to the Debt and Lien Subordination Agreement, all
Obligations shall become automatically due and payable, without any action by
Lender or notice of any kind. In addition, or if any other Event of Default
exists, Lender may in its discretion do any one or more of the following from
time to time, subject to the Debt and Lien Subordination Agreement:

 

(a)     declare any Obligations immediately due and payable, whereupon they
shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law;

 

 

 



 40 

 

 

(b)     require Obligors to Cash Collateralize Obligations that are contingent
or not yet due and payable; and

 

(c)     exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers' expense, and make it available to Lender at a place designated by
Lender; (iii) enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by a Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Lender, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Lender shall
be reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Lender may conduct sales
on any Obligor's premises, without charge, and any sales may be adjourned from
time to time in accordance with Applicable Law. Lender shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Lender may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

 

11.3.        License. To the extent permitted under the terms of any underlying
license or sublicense agreements (if applicable) and subject to the Debt and
Lien Subordination Agreement, Lender is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license during the
existence of an Event of Default (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower's rights and interests under Intellectual Property
shall inure to Lender's benefit.

 

11.4.        Setoff. At any time during an Event of Default and subject to the
Debt and Lien Subordination Agreement, Lender and its Affiliates are authorized,
to the fullest extent permitted by Applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Lender or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured. The
rights of Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

 

11.5.        Remedies Cumulative; No Waiver.

 

11.5.1.    Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of
Lender under the Loan Documents are cumulative, may be exercised at any time and
from time to time, concurrently or in any order, and are not exclusive of any
other rights or remedies available by agreement, by law, at equity or otherwise.
All such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.

 

11.5.2.    Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of Lender to require strict performance by any Obligor
under any Loan Document, or to exercise any rights or remedies with respect to
Collateral or otherwise; (b) the making of the Loan during a Default, Event of
Default or other failure to satisfy any conditions precedent; or (c) acceptance
by Lender of any payment or performance by an Obligor under any Loan Documents
in a manner other than that specified therein. Any failure to satisfy a
financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.

 

 

 



 41 

 

 

Section 12.    MISCELLANEOUS

 

12.1.        Amendments and Waivers.

 

12.1.1.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers, Lender, and their respective successors and
assigns, except that no Borrower shall have the right to assign its rights or
delegate its obligations under any Loan Documents.

 

12.1.2.    Amendments and Other Modifications. No modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Lender and each Obligor party to such Loan Document. Any waiver or
consent granted by Lender shall be effective only if in writing, and only for
the matter specified.

 

12.2.        Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.

 

12.3.        Notices and Communications.

 

12.3.1.    Notice Address. All notices and other communications by or to a party
hereto shall be in writing and shall be given to any Borrower, at Borrower
Agent's address shown on the signature pages hereof, and to any other Person at
its address shown on the signature pages hereof, or at such other address as a
party may hereafter specify by notice in accordance with this Section 12.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Lender pursuant to Section 5.2.3 shall be effective
until actually received by the individual to whose attention at Lender such
notice is required to be sent. Any written notice or other communication that is
not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party. Any notice
received by Borrower Agent shall be deemed received by all Borrowers.

 

12.3.2.    Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
financial statements and other information required by Section 10.1.2,
administrative matters, and distribution of Loan Documents. Lender make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

 

12.3.3.    [Omitted.]

 

12.3.4.    Non-Conforming Communications. Lender may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

 

 

 



 42 

 

 

12.4.        Performance of Borrowers' Obligations. Lender may, in its
discretion at any time and from time to time, at Borrowers' expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by Lender to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Lender's Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All payments, costs and expenses (including Extraordinary
Expenses) of Lender under this Section shall be reimbursed by Borrowers, on
demand, with interest from the date incurred until paid in full, at the Default
Rate. Any payment made or action taken by Lender under this Section shall be
without prejudice to any right to assert an Event of Default or to exercise any
other rights or remedies under the Loan Documents.

 

12.5.        Credit Inquiries. Lender may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

 

12.6.        Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

12.7.        Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

 

12.8.        Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Lender has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of any Loan Document by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act.

 

12.9.        Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

 

12.10.     No Control; No Advisory or Fiduciary Responsibility. Nothing in any
Loan Document and no action of Lender pursuant to any Loan Document shall be
deemed to constitute control of any Obligor by Lender. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this loan facility and all related services by
Lender or its Affiliates are arm's-length commercial transactions between
Borrowers and such Person; (ii) Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Lender and its Affiliates is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Lender and its Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrowers and their Affiliates, and have no obligation to disclose any
of such interests to Borrowers or their Affiliates. To the fullest extent
permitted by Applicable Law, each Borrower hereby waives and releases any claims
that it may have against Lender and its Affiliates with respect to any breach of
agency or fiduciary duty in connection with any transaction contemplated by a
Loan Document.

 

 

 



 43 

 

 

12.11.     Confidentiality. Lender agrees to maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and its and their partners, directors, officers, employees,
agents, advisors and representatives (provided they are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates (in which
case Lender shall notify Borrower Agent to the extent Lender is lawfully
permitted to do so); (c) to the extent required by Applicable Law or by any
subpoena or other legal process (in which case Lender shall notify Borrower
Agent to the extent Lender is lawfully permitted to do so); (d) to any other
party hereto; (e) in connection with any action or proceeding relating to any
Loan Documents or Obligations; (f) subject to an agreement containing provisions
substantially the same as this Section, to any potential or actual transferee of
any interest in a Loan Document or any actual or prospective party (or its
advisors) to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor's obligations; (g) with the
consent of Borrower Agent; or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii) is
available to Lender or its Affiliates on a nonconfidential basis from a source
other than Borrowers. Notwithstanding the foregoing, subject to Borrower Agent's
prior written consent, Lender may publish or disseminate general information
concerning this loan facility, and may use Borrowers' logos, trademarks or
product photographs in advertising materials. As used herein, "Information"
means information received from an Obligor or Subsidiary relating to it or its
business, other than any information that is available to Lender on a
nonconfidential basis prior to disclosure by an Obligor or Subsidiary, provided,
that in the case of information received from an Obligor or Subsidiary after the
Closing Date, such information is identified as confidential when delivered. A
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises a degree of care
similar to that accorded its own confidential information. Lender acknowledges
that (i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of such information; and (iii)
it will handle the material non-public information in accordance with Applicable
Law.

 

12.12.     GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF GEORGIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

 

12.13.     Consent to Forum.

 

12.13.1. Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE NORTHERN
DISTRICT OF GEORGIA OR MURRAY COUNTY, GEORGIA, IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT'S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 12.3.1. A final judgment in any proceeding of any such court
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or any other manner provided by Applicable Law.

 

12.13.2. Other Jurisdictions. Nothing herein shall limit the right of Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law.
Nothing in this Agreement shall be deemed to preclude enforcement by Lender of
any judgment or order obtained in any forum or jurisdiction.

 

 

 



 44 

 

 

12.14.     Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents, Obligations or Collateral; (b) presentment, demand, protest,
notice of presentment, default, non-payment, maturity, release, compromise,
settlement, extension or renewal of any commercial paper, accounts, documents,
instruments, chattel paper and guaranties at any time held by Lender on which a
Borrower may in any way be liable, and hereby ratifies anything Lender may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Lender to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto; and (g)
notice of acceptance hereof. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Lender entering into this Agreement and
that Lender is relying upon the foregoing in its dealings with Borrowers. Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

12.15.     NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

 

 

 

 

 

 

 

 



 45 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

LENDER:

 

ISAAC CAPITAL FUND I, LLC

 

By: /s/ Timothy A. Bailey                      

Timothy A. Bailey, Manager

 

Address:

2743 G. I. Maddox Parkway

Chatsworth, Georgia 30705

Attn: Timothy A. Bailey

Telecopy:                                          

       

[Signatures continue on the following pages]

 

 

 

 

 

 

 

 

 



 46 

 

 

ATTEST:

 

 



/s/ Tony Isaac                        

Tony Isaac, Secretary

 

 

[SEAL]

BORROWERS:

 

MARQUIS AFFILIATED HOLDINGS LLC

 

By: /s/ Jon Isaac                                    

Jon Isaac, President and Chief Executive Officer

 

Address:

325 East Warm Springs Road, Suite 102

Las Vegas, Nevada 89119

Attn: Jon Isaac

Telecopy:                                          

 

 

ATTEST:

 

 

/s/ Edward Hine, Jr.                          

Edward Hine, Jr., Assistant Secretary

 

 

[CORPORATE SEAL]

MARQUIS INDUSTRIES, INC.

 

By: /s/ Timothy A. Bailey                      

Timothy A. Bailey, Chief Executive Officer

 

Address:

2743 Highway 76

Chatsworth, Georgia 30705

Attn: Timothy A. Bailey

Telecopy:                                          

 

 

ATTEST:

 

 

/s/ Edward Hine, Jr.                          

Edward Hine, Jr., Manager-Secretary

 

 

[SEAL]

A-O INDUSTRIES, LLC

 

By: /s/ Timothy A. Bailey                      

Timothy A. Bailey, Manager

 

Address:

2743 Highway 76

Chatsworth, Georgia 30705

Attn: Timothy A. Bailey

Telecopy:                                          

 

 

ATTEST:

 

 

/s/ Edward Hine, Jr.                          

Edward Hine, Jr., Manager-Secretary

 

 

[SEAL]

ASTRO CARPET MILLS, LLC

 

By: /s/ Timothy A. Bailey                      

Timothy A. Bailey, Manager

 

Address:

2743 Highway 76

Chatsworth, Georgia 30705

Attn: Timothy A. Bailey

Telecopy:                                          

 

 

 

 

[Signatures continue on the following page]

 

 

 



 47 

 

 

ATTEST:

 

 

/s/ Edward Hine, Jr.                          

Edward Hine, Jr., Manager-Secretary

 

 

[SEAL]

 

CONSTELLATION INDUSTRIES, LLC

 

By: /s/ Timothy A. Bailey                      

Timothy A. Bailey, Manager

 

Address:

2743 Highway 76

Chatsworth, Georgia 30705

Attn: Timothy A. Bailey

Telecopy:                                          

 

 

ATTEST:

 

 

/s/ Edward Hine, Jr.                          

Edward Hine, Jr., Manager-Secretary

 

 

[SEAL]

 

 

S F COMMERCIAL PROPERTIES, LLC

 

By: /s/ Timothy A. Bailey                      

Timothy A. Bailey, Manager

 

Address:

2743 Highway 76

Chatsworth, Georgia 30705



Attn: Timothy A. Bailey

Telecopy:                                          

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 48 

 

 

SCHEDULE 8.1.1

to

Loan and Security Agreement

 

BUSINESS LOCATIONS

 

 

 

 

 

 

 

 

 



 49 

 

 

SCHEDULE 9.1.4

to

Loan and Security Agreement

 

NAMES AND CAPITAL STRUCTURE

 

 

 

 

 

 

 

 

 



 50 

 

 

SCHEDULE 9.1.9

to

Loan and Security Agreement

 

BROKERS

 

 

 

 

 

 

 

 

 



 51 

 

 

SCHEDULE 9.1.10

to

Loan and Security Agreement

 

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

 

 

 

 

 

 

 

 



 52 

 

 

SCHEDULE 9.1.13

to

Loan and Security Agreement

 

ENVIRONMENTAL MATTERS

 

 

 

 

 

 

 

 

 



 53 

 

 

SCHEDULE 9.1.14

to

Loan and Security Agreement

 

RESTRICTIVE AGREEMENTS

 

 

 

 

 

 

 

 

 



 54 

 

 

SCHEDULE 9.1.15

to

Loan and Security Agreement

 

LITIGATION

 

 

 

 

 

 

 

 

 



 55 

 

 

SCHEDULE 9.1.17

to

Loan and Security Agreement

 

PENSION PLAN DISCLOSURES

 

 

 

 

 

 

 

 

 



 56 

 

 

SCHEDULE 9.1.19

to

Loan and Security Agreement

 

LABOR RELATIONS

 

 

 

 

 

 

 

 

 

 

 



 57 

 

 

SCHEDULE 10.2.2

to

Loan and Security Agreement

 

EXISTING LIENS

 

 

 

 

 

 

 

 

 



 58 

 

 

SCHEDULE 10.2.17

to

Loan and Security Agreement

 

EXISTING AFFILIATE TRANSACTIONS

 

 

 

 

 

 

 

 

 



 59 

 

 

EXHIBIT A

to

Loan and Security Agreement

 

HISTORICAL EBITDA / FIXED CHARGE COVERAGE RATIO CALCULATIONS

 

(See attached.)

 

 

 

 

 

 

 

 

 



 60 

 

